UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7419


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DILADE MCCOY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:14-cr-00044-DJN-2)


Submitted: June 29, 2021                                          Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dilade McCoy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dilade McCoy appeals the district court’s order denying relief on his motions

seeking compassionate release or, alternatively, that the court recommend to the Bureau of

Prisons that McCoy serve the rest of his sentence on home confinement. Having reviewed

the record and finding no reversible error, we affirm the decision of the district court.

United States v. McCoy, No. 3:14-cr-00044-DJN-2 (E.D. Va. Sept. 8, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2